DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 11, 14-19, 21-24, 27-32, 34, 35-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 8-9, 11, 14, 16, 18-19, 21-24, 27, 29, 31-32, 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahn et al (PGPUB 2017/0025706) and further in view of Ihara et al (PGPUB 2013/0177799).
Claim 1: Dahn teaches an improved electrolyte for lithium ion batteries that comprise a lithium salt, nonaqueous carbonate solvent, and an additive mixture [Abstract]. Dahn exemplifies an electrolyte additive consisting of VC + sulfur-containing + TTSPi [0072], applicant’s combination thereof. The prior art teaches the electrolyte additives to be selected from a Group A, Group B, and a Group C. Group A is taught to be selected of vinylene carbonate (VC), this aligns with applicant’s first operative additive group. Since Group C of the prior art comprises TTSPi, this aligns with applicant’s first operative additive group.  The prior art teaches Group B to be selectable of sulfur-containing additives which closely relates to instant claimed second operative additive. The amounts of additives are taught to be a result effective variable in order to be employed depending on the characteristics which are most desirably improved [0051]. Table 1 of the prior art explicitly shows examples, for the sake of the rejection, only one will be discussed at this time even though many are applicable, wherein the example is 2%VC + 1% TTSPi + 2% sulfur containing group; this teaches overlapping ranges of the combination of applicant’s first operative group to be 3% and the second operative group to be 2%.
Dahn teaches Group B to be sulfur-containing elements including: 
    PNG
    media_image1.png
    92
    283
    media_image1.png
    Greyscale
, but is silent to teach applicant’s 1,2,6-oxodithaine-2,2,6,6-tetraoxide.
Ihara teaches a secondary battery comprising an electrolyte solution comprising additives [Abstract]. The electrolyte additives are taught to have sulfur-containing additives selectable of at least DTD and instant claimed 1,2,6-oxodithaine-2,2,6,6-tetraoxide [0178].

    PNG
    media_image2.png
    74
    273
    media_image2.png
    Greyscale
 = DTD

    PNG
    media_image3.png
    66
    273
    media_image3.png
    Greyscale
= 1,2,6-oxodithaine-2,2,6,6-tetraoxide.
Ihara establishes the sulfur-containing additives to be art recognized equivalents usable for the same purpose, it would therefore be obvious to one having ordinary skill in the art to replace DTD or other Group B elements of Dahl with the recognized electrolyte additive of 1,2,6-oxodithaine-2,2,6,6-tetraoxide. MPEP 2144.06 II. The amount of sulfinyl compounds are confirmed to be within the range of 0.1 wt% - 5 wt% [0179]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sulfur-containing additives of Dahn to utilize 1,2,6-oxodithaine-2,2,6,6-tetraoxide as a selectable additive for group B as taught by Ihara in order to achieve superior battery characteristics [0057]. 
Claim 11: Dahn teaches an improved electrolyte for lithium ion batteries that comprise a lithium salt, nonaqueous carbonate solvent, and an additive mixture [Abstract]. Group A is taught to be selected of vinylene carbonate (VC), this aligns with applicant’s first operative additive group; Group B is selectable of sulfur-containing additives which closely relates to instant claimed second operative additive [0025-0033]. The amounts of additives are taught to be a result effective variable in order to be employed depending on the characteristics which are most desirably improved [0051]. Table 1 of the prior art explicitly shows examples, for the sake of the rejection, only one will be discussed at this time even though many are applicable, wherein the example is 2%VC + 2% sulfur containing group DTD; this teaches overlapping ranges of the combination of applicant’s first operative group to be 2% and the second operative group to be 2%.
[From Table 1]:
    PNG
    media_image4.png
    46
    977
    media_image4.png
    Greyscale

Dahn teaches Group B to be sulfur-containing elements including: 
    PNG
    media_image1.png
    92
    283
    media_image1.png
    Greyscale
, but is silent to teach applicant’s 1,2,6-oxodithaine-2,2,6,6-tetraoxide.
Ihara teaches a secondary battery comprising an electrolyte solution comprising additives [Abstract]. The electrolyte additives are taught to have sulfur-containing additives selectable of at least DTD and instant claimed 1,2,6-oxodithaine-2,2,6,6-tetraoxide [0178].

    PNG
    media_image2.png
    74
    273
    media_image2.png
    Greyscale
 = DTD

    PNG
    media_image3.png
    66
    273
    media_image3.png
    Greyscale
= 1,2,6-oxodithaine-2,2,6,6-tetraoxide.
Ihara establishes the sulfur-containing additives to be art recognized equivalents usable for the same purpose, it would therefore be obvious to one having ordinary skill in the art to replace DTD or other Group B elements of Dahl with the recognized electrolyte additive of 1,2,6-oxodithaine-2,2,6,6-tetraoxide. MPEP 2144.06 II. The amount of sulfinyl compounds are confirmed to be within the range of 0.1 wt% - 5 wt% [0179]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sulfur-containing additives of Dahn to utilize 1,2,6-oxodithaine-2,2,6,6-tetraoxide as a selectable additive for group B as taught by Ihara in order to achieve superior battery characteristics [0057]. 
Claim 4, 14, 27: Dahl teaches Table 1 to explicitly show examples, for the sake of the rejection, only one will be discussed at this time even though many are applicable, wherein the example is 2%VC + 1% TTSPi + 2% sulfur containing group; this teaches overlapping ranges of the combination of applicant’s first operative group to be 3% and the second operative group to be 2%.
Claim 6, 16, 29: Dahl teaches an additive to be explicitly selectable of vinylene carbonate [0026]. 
Claim 8, 18, 31: Dahl teaches the solvent to be a carbonate solvent [0023-0024]. 
Claim 9, 19, 32: Dahl teaches the solvent to be selectable of ethylene carbonate (EC) and ethyl methyl carbonate [0023-0024]. 
Claim 21, 34: Dahl teaches at least one example of an additive not comprising sulfur containing additive to be significantly higher than compared to assemblies comprising sulfur containing additives. It is interpreted the combination of the prior art would meet the claim limitation as the structural feature requirements of the instant claim have not changed in scope. Additionally, this claim is rejected because it is dependent on the operation conditions of two separate cells, it is possible that a first cell absent applicant’s second additive is operated in a different environment from a second cell containing applicant’s second additive such that the claim limitation is met. 
Claim 22-23, 35-36: The prior art rejection presented includes all positively recited structural features. The instant claim pertains to a resulting measurement, not specifically to a structurally limiting scope element. The prior art teaches/obviates all positively recited structural features and therefore the resulting characteristics would stem therefrom. The prior art establishes that the specific selection and amount of additives are tailorable to produce a desired battery characteristics [Dahl: 0051]. 
Additionally, the measurements recorded by Dahl [Fig 9A-9B] show the retention of discharge capacity vs cycling to be substantially within the scope of the results presented by the applicant. 
Claim 24: Dahl teaches a lithium battery. The instant claim pertains to the utilization of the battery in a system of a vehicle. Such utility is known in the art. The features pertaining to a drive motor, gear box, and electronics are well known in the art for vehicles. The claim is further rejected in that the claim lacks nexus and link between the scope of the lithium battery presented in claim 11 and the incorporation into the vehicle. Without specifics, a battery of claim 11 being contained in the cabin of the vehicle for transport meets the claims, the battery is not claimed in a scope limiting manner to be integrally attached for the function of the vehicle. There is no recitation of interoperability between the objects and therefore each independent object recited in the claims may exist in a box separated from each other and available for transport. This is not a patentably distinguishing feature from the prior art and what is well known in the art. 
Claim 37: Dahl teaches the positive electrode to be a lithium nickel manganese cobalt oxide battery [0056].
Claim 38: Dahl teaches the negative electrode to be a graphite material [0056]. 
Claim(s) 5, 7, 15, 17, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahn et al (PGPUB 2017/0025706) and Ihara et al (PGPUB 2013/0177799) as applies to claims 1, 11, 24 further in view of Fujii et al (PGPUB 2010/0035146).
Claim 5, 15, 28: Dahn teaches an electrolyte additive to be exemplified to be vinylene carbonate [0026]. The prior art is silent to teach fluoroethylene carbonate.
Fujii teaches a nonaqueous electrolyte solution which can provide high density secondary batteries with high capacity, excellent storage, and excellent capacity characteristics [Abstract]. Fujii establishes vinylene carbonate and fluoroethylene carbonate as art recognized equivalents usable for the same purpose, one having ordinary skill in the art would have found it obvious to replace known equiavalents. MPEP 2144.06 II. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Dahl to include fluoroethylene carbonate as an alternative for VC  as taught by Fujii in order to tailor the final properties of the battery to exhibit high density with high capacity, excellent storage, and excellent capacity characteristics.
Claim 7, 17, 30: Dahn teaches an electrolyte additive to be exemplified to be vinylene carbonate [0026]. The prior art is silent to teach LiPO2F2.
Fujii teaches a nonaqueous electrolyte solution which can provide high density secondary batteries with high capacity, excellent storage, and excellent capacity characteristics [Abstract]. Fujii establishes vinylene carbonate and LiPO2F2 as art recognized equivalents usable for the same purpose, one having ordinary skill in the art would have found it obvious to replace known equiavalents. MPEP 2144.06 II. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Dahl to include LiPO2F2 as an alternative for VC  as taught by Fujii in order to tailor the final properties of the battery to exhibit high density with high capacity, excellent storage, and excellent capacity characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723